Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 24 January 2020. The included claims claim benefit from a 371 National Stage application PCT/EP2018/070079 filed on 24 July 2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a-d). The certified copy has been filed in parent Application No. 17183147.2 / EP17183147, filed on 25 July 2017. Therefore, the instant application is being examined as filed on 25 July 2017, the effective filing date.

Claim Status
Claims 1-18 are pending.
Claims 1-18 are directed as the present invention.
Claims 1-18 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The current word count is 184 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality: heterozygosity is misspelled as ‘heterozygoty’ (Page 10, Lines 2 and 3; Page 32, Line 30). The acronym CNV is introduced without a definition (Page 2, Line 25), and is later used to refer to both copy number variants (Page 3, Line 1) and copy-number values (Page 3, Line 13), and  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
1. Are the claims directed to a process, machine, manufacture or composition of matter?
2A(1). Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
2A(2).  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
2B. If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to Step 1, claims 1-18 refer to a method and thus falls under the statutory category of “process.”
With respect to Step 2A(1), "claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Specifically-enumerated groupings of abstract ideas are mathematical concepts, mental processes, and certain methods of organizing human activity. Claim 1 recites limitations of acquiring variant call information, selecting a list of SNPs compared to a database, fitting a mixture model, inferring sample purity, selecting a subset of germline heterozygous SNPs, and inferring the presence of chromosomal aberration. Under the broadest reasonable interpretation of the claims, acquiring variant calling information and selecting SNPs are “Mental Processes” while fitting a mixture model, inferring purity, and inferring the presence of chromosomal aberrations are “Mathematical Concepts.”
Claim 2 further limits claim 1 and recites identifying if a combination of two genomic alterations have caused biallelic loss of function, which calls under the “Mental Processes” grouping of abstract ideas. Claim 3 further limits claim 1, and recites inferring and compensating average loss in capture efficiency in SNPs, and so the limitations of the dependent claim are further description of the abstract idea in independent claim 1. Claim 4 further limits claim 1, explaining a chromosomal aberration is a copy-neutral loss-of-heterozygosity, and so the limitations of the dependent claim are further description of the “Mental Process” in independent claim 1. Claim 5 further limits claim 1, explaining a chromosomal aberration is the deletion of one allele, and so the limitations of the dependent claim are further description of the “Mental Process” in independent claim 1. Claim 6 further limits claim 1, explaining a chromosomal aberration is the duplication of one allele and so the limitations of the dependent claim are further description of the “Mental Process” in independent claim 1. Claim 7 further limits claim 1, and recites minimizing RMSE in a cost function, and so the limitations of the dependent claim are further description of the “Mathematical Concept” in independent claim 1. Claim 8 further limits claim 1, and recites minimizing the RMSE between observed and theoretical variant factions, and so the limitations of the dependent claim are further description of the “Mathematical Concept” in independent claim 1. Claim 9 further limits claim 1, and recites estimating sample purity by fitting a mixture model with mixture components corresponding to different possible chromosomal aberrations using the Expectation-Maximization algorithm, and so the limitations of the dependent claim are further description of the “Mathematical Concept” in independent claim 1. Claim 10 further limits claim 1, and recites estimating sample purity by fitting a mixture model with mixture components corresponding to different possible chromosomal aberrations using a Markov-Chain Monte-Carlo sampling algorithm, and so the limitations of the dependent claim are further description of the “Mathematical Concept” in independent claim 1. Claim 11 further limits claim 9, and recites inferring the gene chromosomal aberrations by applying mixture model classifiers, and so the limitations of the dependent claim are further description of the “Mathematical Concept” in independent claim 9. Claim 12 further limits claim 1, and recites detecting germline copy number variants in accordance with a Hidden Markov Model, which is a “Mental Process.” Claim 14 further limits claim 1, and recites at least one gene to be analyzed is a tumor suppressor gene, which is a further abstract idea. Claim 15 further limits claim 1, and recites a list of genes that may be analyzed, which is a further abstract idea. Claim 16 further limits claim 1, and recites obtaining cancer cells from the patient, sequencing sample cells, analyzing sequencing data for variant information, detecting BRCA gene alterations, and determining if the patient will respond to a PARP inhibitor; analyzing sequencing data, detecting BRCA alterations, and determining treatment response are “Mental Processes.” Claim 17 further limits claim 16, and recites the PARP inhibitor is olaparib, which is a further abstract idea. Claim 18 further limits claim 15 and recites determining is cancer cells will be receptive to PARP inhibitors and treating the patent with PARP inhibitors if they are determined to be receptive; determining if cancer cells will be receptive is a “Mental Process.”
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 13 further limits claim 1, and recites reporting to the end user whether the detected alterations are biallelic. Outputting results is considered insignificant extra-solution activity.
Claim 1 has an additional claim of acquiring variant call information, and Claim 16 has additional limitations of obtaining a sample from a patient and sequencing cells. These are mere data gathering and therefore insignificant extra-solution activity. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). 
	Claim 18 recites treating the cancer patient with a PARP inhibitor, which is indicative of integration into a practical application.
	With respect to step 2B, the judicial exception alone cannot provide the inventive step or practical application (MPEP 2106.05). With respect to claims 1 and 16, the additional element of data gathering does not rise to the level of significantly more than the judicial exception.  With respect to claim 13, reporting results does not rise to the level of significantly more than the judicial exception.  The limitations beyond the judicial exceptions are well-understood, routine, and common and do not provide significantly more. Therefore, the claims are ineligible for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. 2013 (PLoS ONE 8(11): e78143, hereafter Chen) in view of Mafficini et al. 2016 (Oncotarget 7(2): 1076-1083, hereafter Mafficini) and further in view of Su et al. (Bioinformatics 28(17): 2265-2266, hereafter Su).
The claims are directed to the use of sequencing unmatched tumor tissue to detect the ratio of somatic mutations, indicative of chromosomal aberrations, based on comparison to a database of variants.
Chen discloses a method using tumor purity, determined from loss of heterozygosity, in sample that is a mix of tumor and non-tumor cells (Page 1, Column 2, Paragraph 1). With respect to the limitation of claim 1 in which SNP and indel variant calling information is acquired from next generation sequencing events, Chen discloses extracting SNPs from a TCGA database (Materials and Methods, Paragraph 1); extraction of indels is not disclosed. With respect to the limitation of claim 1 in which a set of putative heterozygous SNPs are compared to a reference human genome variant database, Chen discloses mapping to a reference genome (Discussion, Paragraph 4). With respect to the limitation of claim 1 in which a sample’s somatic DNA ratio (or purity) is fitted using a mixture model, Chen discloses a mixture model (Methods and Materials, Paragraph 11) but does not define purity in terms of heterozygous loci with somatic mutations nor disclose FFPE preserved samples. With respect to the limitation of claim 1 in which optimal purity is inferred based on mutations in the sample, Chen discloses optimal solution based on the mixture model (Page 3, Column 2, Paragraph 4). With respect to the limitation of claim 1 in which for each gene to be analyzed selecting SNPs associated with the gene and inferring aberrations based on comparison of SNPs associated with that gene and a sample, Chen does not disclose the application of their method to a single gene of interest. 
Mafficini discloses retrieving indels in their method related to BRCA somatic and germline mutation detection (Page 6, Column 1, Paragraph 3). Mafficini discloses detecting mutations in FFPE tissues (Abstract). Mafficini discloses heterozygous germline heterozygous mutations in a single gene, BRCA2 (Fig. 1), reading on the limitation of claim 1 reciting selecting SNPs based on a subset of putative germline heterozygous SNPs in a gene to be studied.
Su discloses a ratio of tumor DNA molecules that differs from normal tissue (Page 1, Column 1, Paragraph 2), reading on the limitation of claim 1 reciting inferring chromosomal aberrations in tumor cells based on comparison to an optimal sample. Chen discloses copy-neutral loss-of-heterozygosity (Page 6, Column 2, Paragraph 2), which reads on the limitation of claim 4 reciting such is a possible chromosomal aberration. Mafficini discloses deletion mutations as a chromosomal aberration (Page 2, Column 1, Paragraph 6), which reads on the limitation of claim 5 reciting such is a possible chromosomal aberration. Chen discloses a mixture model for analyzing purity (Page 4, Column 1, Paragraph 1) with MCMC based sampling (Page 5, Column 2, Paragraph 1), which reads on the limitation of claim 10 in which a mixture model is fitted using a Markov-chain Monte Carlo sampling algorithm. Mafficini discloses the use of BRCA1, which is a tumor suppressor gene (Abstract), which reads on the limitations of claim 14 listing genes to be analyzed. Mafficini discloses the use of BRCA1 (Abstract), which reads on the limitations of claim 15 listing genes to be analyzed.
Mafficini discloses obtaining ovarian carcinoma samples from patients between 2010 and 2015 (Page 5, Column 2, Paragraph 3), reading on the limitation of claim 16 reciting obtaining samples from the cancer cells. Mafficini discloses multiplex sequencing using Ion OneTouch OT2 System and Hi-Q OT2 200 Kit (Page 6, Column 1, Paragraph 1), reading on the limitation of claim 16 reciting sequencing sample cells as part of a multiplex targeted next generation sequencing assay. Mafficini discloses using the Torrent Suite Software v4.6 and a custom pipeline to analyze variants (Page 6, Column 1, Paragraph 2), reading on the limitation of claim 16 reciting analyzing sequence data to identify variant calling information. Mafficini discloses detecting alteration of BRCA in particular (Abstract), which reads on the limitation of claim 16 reciting detecting alterations of BRCA1 and BRCA2 from variant calling information. Mafficini discloses heterozygous mutations (interpreted by the examiner as a biallelic alteration) in BRCA2 (Figure 1) and response to PARP inhibitors (Page 1, Column 2, Paragraph 2 into Page 2, Column 1, Paragraph 2), reading on the limitation of claim 16 reciting determination of a biallelic alteration in BRCA1 or BRCA2 gene responding to PARP inhibitors. Mafficini discloses the use of olaparib as a PARP inhibitor (Page 2, Column 1, Paragraph 1), which reads on the limitations of claim 17.
	Mafficini recites detection of germline and somatic mutations of BRCA1 and BRCA2 (Page 5, Column 1, Paragraph 3) that would allow for treatment of ovarian cancer with the PARP inhibitor olaparib (Page 5, Column 1, Paragraph 4), reading on the limitations of claim 18 reciting determining if a cancer will be receptive to a PARP inhibitor and then treating with a PARP inhibitor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computational framework for identifying, characterizing, and quantifying somatic copy number aberrations of Chen (Chen: Figure 1) with the purity metric of ratio of somatic mutations in heterozygous alleles of Su (Su: Page 1, Column 2, Paragraph 2) and the application to a single gene, namely BRCA, of Mafficini (Mafficini: abstract). Su discloses their metric addresses loss of heterozygosity and is unrelated to copy number changes of alleles, and is relatively simple (Page 1, Column 1, Paragraph 1). Meanwhile, Mafficini discloses use of formalin-fixed paraffin-embedded tissue, and their method is broadly available and highly efficient, and could be applied to single genes such as BRCA1 and BRCA2 (Abstract). One would have had a reasonable expectation of success because the metrics of purity appear to be substitutes of one another and tissue preservation method does not appear important to the execution of the method. Therefore, one would have been motivated to incorporate the teachings of Chen to model tumor cell admixtures to analyze aberrations (including loss of heterozygosity) with those of Su to obtain a purity fraction and those of Mafficini to apply it to BRCA fixed in formalin, reading on limitations from claims 1, 4, 5, 10, and 14-18.
Claims 1, 2, 3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Mafficini, and Su and further in view of Decker et al. 2016 (American Journal of Human Genetics 98(5): 818-829, hereafter Decker).
	The claims are directed to alterations on both alleles of a given gene.
	Chen, Mafficini, and Su do not disclose biallelic loss of function or at least two genomic alterations and so does not read on claim 2. Chen, Mafficini, and Su do not disclose methods for amending capture bias based on a reference that would read on claim 3. Chen, Mafficini, and Su do not disclose duplication as a chromosomal error that would read on claim 6. Chen, Mafficini, and Su do not disclose reporting if alterations are biallelic, which would read on claim 13.
Decker discloses biallelic BRCA2 mutations arising from SNPs, indels, (Material and Methods, Paragraph 3) and pathogenicity (Results, Paragraph 4). Decker discloses a method of selecting SNPs with a reference allele fraction of about 50% to remove systematic allelic bias (Page 2, Column 1, Paragraph 2), reading on the limitation of claim 3 in which capture efficiency and bias is compensated for. Decker discloses duplications as a somatic variant (Page 3, Column 2, Paragraph 4), which reads on the limitation of claim 6 reciting such is a possible chromosomal aberration. Decker discloses discovery of tumors with biallelic disruption or mutation, which reads on the limitations of claim 13 in which biallelic alterations are reported (Page 4, Column 1, Paragraph 2 into Column 2, Paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computational framework for identifying, characterizing, and quantifying somatic copy number aberrations of Chen, purity metric of ratio of somatic mutations in heterozygous alleles of Su, and application to a single gene of Mafficini with the highlighting of biallelic mutations of Decker. The works are analogous as they are in the field of SNV detection as it pertains to oncology. One would have had reasonable expectation of success incorporating the ideas of Decker because duplication is a well-known chromosomal aberration, and biallelic mutations in which at least one chromosomal aberration occurs per locus in a gene and similar techniques could be used to understand alterations on both alleles as compared to one.
Claims 1, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Mafficini, and Su and further in view of Ha et al. 2014 (Genome Research 24: 1881-1893, hereafter Ha).
The claims are directed to details of mixture models in determining the presence of genomic alterations.
Chen discloses a mixture model (Page 8, Column 2, Paragraph 6) but not fitting using RMSE for the most likely chromosomal aberrations, which only partially reads on the limitations of claim 7. Chen discloses a mixture model (Page 8, Column 2, Paragraph 6) but not fitting using RMSE between a plurality of chromosomal aberrations, which only partially reads on claim 8. Chen discloses a mixture model (Page 8, Column 2, Paragraph 6) but not an Expectation-Maximization algorithm, which only partially reads on the limitations of claim 9. Chen discloses a framework for classifying aberrations based on posterior probabilities, which reads on the limitations of claim 11 which recites applying mixture model classifiers. Chen discloses copy number aberrations (Abstract) but not a Hidden Markov model, which partially reads on the limitations of claim 12.
Ha discloses use of RMSE with a mixture model for predicted and expected cellular prevalence of CNA and LOH (Figure 4), which reads on the limitation of claim 7 which discloses minimizing RMSE in chromosomal aberrations. Ha discloses a method including RMSE for inferring aberrated genotypes (Page 10, Column 1, Paragraph 3), which reads on the limitation of claim 8 which recites using RMSE to infer chromosomal aberrations. Ha discloses the hidden Markov model is fit to the data using expectation maximization (Page 11, Column 1, Paragraph 4), which reads on the limitation of claim 9 which recites mixture components corresponding to different possible chromosomal aberrations use the expectation-maximization algorithm. Ha discloses inferring copy number alterations from germline heterozygous SNP loci (Page 2, Column 2, Paragraph 2), sampled using a hidden Markov model framework (Page 3, Column 1, Paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computational framework for identifying, characterizing, and quantifying somatic copy number aberrations of Chen, purity metric of ratio of somatic mutations in heterozygous alleles of Su, and application to a single gene of Mafficini with the mixture model variations disclosed by Ha. The works are analogous as they are in the field of variant detection in tumor characterization. One would have had reasonable expectation of success incorporating the ideas of Ha because RMSE is a well-known method for measuring differences in populations in a mixture model while Hidden Markov models and expectation-maximization may be useful because the approach borrows statistical strength across adjacent genomic loci induced by alteration events spanning multiple contiguous SNPs (Ha: Page 3, Column 1, Paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT JAMES KALLAL whose telephone number is (571)272-6252. The examiner can normally be reached Monday through Friday 8 AM - 4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT JAMES KALLAL/Examiner, Art Unit 1671                                                                                                                                                                                         /R.J.K./Examiner, Art Unit 1671                                                                                                                                                                                                        

/JOHN S KENYON/               Primary Patent Examiner, Art Unit 1625